department of the treasury internal_revenue_service washington d c date number release date uilc tl-n-6457-99 cc dom fs p si internal_revenue_service national_office field_service_advice memorandum for kansas-missouri associate district_counsel from assistant chief_counsel field service cc dom fs subject disposition of partnership_interest this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p q r s t u dollar_figurer dollar_figures dollar_figuret u v w x y z year year year dollar_figure dollar_figure dollar_figure issue whether q’s interest in p was liquidated by p or purchased by u conclusion q’s interest in p was purchased by u facts q is a wholly owned corporation of t a domestic_corporation r is a wholly owned domestic_corporation of s a foreign_corporation u is a foreign_corporation owned u percent by s in year q r and u formed p a domestic_partnership in exchange for a v percent partnership_interest q contributed its u s -based assets in exchange for a w percent partnership_interest r contributed its assets related to the production of tools both u s and foreign based in exchange for an x percent partnership_interest u contributed dollar_figurer on august year p q r s t and u executed a redemption agreement pursuant to the redemption agreement on the redemption date q’s entire_interest in p would be redeemed for dollar_figures and contingent payments based on future sales for the next y years but not aggregating in excess of dollar_figuret the redemption date was september year in the recitals the redemption agreement provided that p and q desired that upon the terms and subject_to the conditions set forth in the agreement p redeem the entire_interest of q in p the agreement contained a provision through which if a specified notice were provided the transaction could be structured as a sale finally the agreement provided that the parties agreed to treat for income_tax purposes the redemption distributions as distributions by p under sec_731 when such payments were made to q on september year r and u entered into a contribution agreement pursuant to the contribution agreement prior to the redemption date u would contribute dollar_figures to p for the purpose of funding the payment to be made to q no later than the due_date of each contingent payment required to be made under the redemption agreement u was required to make a contribution to p in an amount equal to the amount of the contingent payment after u’s contribution of dollar_figures to p u had a z percent partnership_interest in p and r’s interest remained w percent on september year r and u entered into an amended and restated joint_venture agreement of p law and analysis where money is distributed by a partnership to a partner in liquidation of his interest no gain is recognized to the partner except to the extent that the amount of money distributed exceeds the adjusted_basis of the partner’s interest in the partnership immediately before the distribution sec_731 sec_1_731-1 in general the distributee partner does not recognize a loss sec_731 however where no property other than money unrealized_receivables and inventory are distributed to such partner the partner will recognize a loss to the extent the excess of the adjusted_basis of the partner’s interest in the partnership exceeds the sum of the money distributed and the basis of any unrealized_receivables and inventory sec_731 sec_1 a the gain_or_loss realized will be capital_gain or loss sec_731 sec_1_731-1 such treatment however applies only to payments made by the partnership to a partner and not to transactions between partners if there is a transfer of money by a partner to a partnership there is a related direct or indirect transfer of money by the partnership to another partner and the transfers when viewed together are properly characterized as a sale_or_exchange of property the transfers shall be treated either as a transaction occurring between the partnership and one who is not a partner or as a transaction between two or more partners acting other than in their capacity as members of the partnership sec_707 a b sec_1_731-1 in the case of a sale_or_exchange of an interest in a partnership except to the extent sec_751 applies the transferee partner recognizes capital_gain or loss sec_1001 sec_741 sec_1_741-1 the amount of the gain_or_loss is the difference between the amount_realized and the adjusted_basis of the partnership_interest as determined under sec_705 sec_1_741-1 this treatment applies regardless of whether the interest is sold to other members of the partnership or to persons who are not members of the partnership sec_1_741-1 subchapter_k was adopted in part to increase flexibility among partners in allocating partnership tax burdens i r c 41_tc_535 aff’d 352_f2d_466 3d cir this flexibility however is limited by the overarching principle that the substance of the transaction is controlling for tax purposes twenty mile joint_venture pnd ltd v commissioner u s t c cch pbig_number 10th cir aff’g in part and appeal dismissed in part tcmemo_1996_283 91_tc_793 the economic_substance of the transaction and not the form determines its characterization sec_1 a 96_tc_577 aff’d 963_f2d_218 8th cir citing s print no vol i pincite h_r rep no pincite to permit the true nature of a transaction to be disguised by mere formalisms which exist solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress 324_us_331 the form of the transaction was a liquidation in the recitals the redemption agreement provided that p and q desired that upon the terms and subject_to the conditions set forth in the agreement p redeem the entire_interest of q in p the agreement contained a provision through which if a specified notice were provided the transaction could be structured as a sale there is no indication that any such notice was ever provided finally the agreement provided that the parties agreed to treat for income_tax purposes the redemption distributions as distributions by p under sec_731 when such payments were made to q the court however will look behind the chosen form of a transaction where elements of artificiality are present the presence of such elements can be ascertained by looking at the business_purpose for the transaction jacobson t c pincite one element of artificiality is that the funds used to terminate q’s interest were derived from u and not from p jacobson t c pincite pursuant to the redemption agreement q’s entire_interest in p would be redeemed for dollar_figures and certain contingent payments ten days before the redemption date r and u entered into an agreement wherein u would contribute dollar_figures to fund the payment to be made to q the agreement also provided that u was required to make a contribution to p in an amount equal to each of the contingent payments to be made to q another element of artificiality is that the continuing partners’ interest did not increase proportionately upon the withdrawal of the partner specifically to the extent the interests of the continuing partners’ interest does not increase proportionately upon the withdrawal of a partner the economic_substance of the transaction is generally considered a sale colonnade condominium inc supra where new general partners were admitted to a limited_partnership the interests of one pre-admission general_partner decreased and the interests of all pre- admission limited partners remain unchanged holding that the general_partner whose interest decreased sold a portion of its partnership_interest to the new general partners 66_tc_295 holding that the termination of a partner's interest was a sale of the interest to a partner rather than a liquidation because among other things the majority partner contributed the cash for the terminating payments and its interest increased while the minority partner’s interests did not after u’s contribution of dollar_figures to p the continuing partners’ r and u’s interest did not increase proportionateley upon the withdrawal of q rather u’s interest increased to z percent and r’s interest remained w percent based on the above facts and circumstances we conclude that a reasonable inference can be drawn that the overarching business_purpose for the transaction was to sell q’s partnership_interest in p to u the substance of the transaction was a transfer of money by a partner q to a partnership p followed by a related direct transfer of money by the partnership p to another partner u the transfers when viewed together are properly characterized as a sale_or_exchange of q’s partnership_interest accordingly the transfers must be treated as a transaction between two or more partners acting other than in their capacity as members of the partnership specifically as a sale see sec_707 case development hazards and other considerations please call if you have any further questions by patrick putzi special counsel natural_resources passthroughs special industries branch field service division
